Order filed December 2, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00479-CV
                                   ____________

    IN THE INTEREST OF K.J.R. A/K/A K.R. AND K.J.R., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-02125J


                                     ORDER

      This court has not received sufficient assurance that appellant received a
copy of the Anders brief filed in this appeal in compliance with Anders v.
California, 386 U.S. 738 (1967). We have issued two orders requiring counsel to
provide this court with a copy of the certified mail return receipt that counsel
received when she mailed appellant a copy of the brief in this matter. Rather than
comply with those orders, counsel sent a transmittal letter with appellant’s address
redacted.

      We order counsel to file a copy of the certified mail return receipt that
counsel received when she mailed appellant a copy of the brief in this matter or
some equivalent form a proof showing the Anders brief was delivered to appellant
at the correct address by Monday, December 7, 2020 or the court will withdraw
the opinion and order the trial court to hold a hearing with appellant, counsel for
appellant and counsel for the Department in attendance to determine whether the
Anders brief was delivered to appellant; and if the brief was not delivered, whether
the trial court should appoint new counsel on appeal.

                                  PER CURIAM

Panel Consists of Justices Christopher, Jewell, and Zimmerer.




                                         2